DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.
Claims 3, 4, 10, 13 and 14 have been cancelled.
Claims 1, 2, 5-9, 11, 12 and 15-28 are pending, with claims 15-28 being withdrawn to the non-elected groups.
Claims 1, 2, 5-9, 11 and 12 are pending and have been considered on the merits herein.
Election/Restrictions
Claims 1, 2, 5-9, 11 and 12 are allowable. The restriction requirement among groups, as set forth in the Office action mailed on September 17, 2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 17, 2018 is partially withdrawn, but still applies to claims 15-27.  Claim 28, directed to a battery of the claimed, allowable composition is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 15-27, directed to a method of making a material are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 15-27 directed to an invention non-elected without traverse.  Accordingly, claims 15-27 have been cancelled.
Allowable Subject Matter
Claims 1, 2, 5-9, 11, 12 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest available prior art is that of the previously cited combination of YOSHIDA et al, in view of FASCHING et al. The combination as written utilizes obviousness to establish motivation for the selection of copper and iron as metal particles and carbon nanotube and graphene as the carbon-based material. The declaration under 37 CFR § 1.132, filed October 1, 2021, directly addresses this combination.  The declaration provides evidence to the benefit of using carbon nanotube, graphene, copper and iron in the claimed purpose together (example 1) compared to the use of only iron and carbon nanotubes (example 2) or only copper and graphene (example 3).  The examples keep consistency of the amount of material present, the method of fabrication and testing methods, but the applicant reports increased initial capacity, initial Coulombic efficiency, and improved cycleability.  Just as the applicant’s declaration states, the examiner agrees these characteristics realized render an unexpected benefit due to the use of this group of materials, not just the selection of any known conductive materials which can be combined and substituted at will.  For this reason, secondary considerations are sufficient to overcome the reasonableness of the obvious rejection put forth in the final rejection of July 2, 2021.  Since this .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BETHANY L MARTIN/Primary Examiner, Art Unit 1721